372 F.2d 136
UNITED STATES of Americav.James BARRASSO, Appellant.
No. 15893.
United States Court of Appeals Third Circuit.
Argued Jan. 16, 1967.Decided Jan. 31, 1967.

Samuel D. Bozza, Newark, N.J., for appellant.
Donald Horowitz, Asst. U.S. Atty., Newark, N.J.  (David M. Satz, Jr., U.S. Atty., Newark, N.J., on the brief), for Appellee.
Before HASTIE, GANEY and SEITZ, Circuit Judges.
OPINION OF THE COURT
PER CURIAM.


1
Appellant, a labor union official, has been convicted of illegally demanding money from an employer.  Sentence was suspended, and a five year period of probation was imposed with the special condition that during probation he not seek or accept employment by any labor union.


2
We are satisfied that the evidence, though equivocal in some particulars, was sufficient to establish a case for the jury and that the sentence was proper under the controlling statutes.  The other questions raised on this appeal have been considered and found to be without merit.


3
The judgment will be affirmed.